DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated July 21, 2021.  Claims 1, 2, 6-12 and 16-20 are presently pending and are presented for examination.

Allowance of the claims
The following is a statement of reasons for allowance of the claims.
The independent claim features of determining, by the processor, a probability distribution of a traffic signal associated with the matched traffic devices based on a Hidden Markov model (HMM), wherein the HMM includes a diffusion model that updates a signal state matrix with probability values based on a last detected traffic signal, a time since the last detected traffic signal, and a state transition model associated with a type of traffic device, when considered in light of other claimed features renders the independent claims and their dependents novel and non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the Notice of References cited which pertain to vehicle control during platooning or based upon surrounding vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.